Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-12-00465-CV

                                 Muhammad R. KHAN,
                                      Appellant

                                            v.

                            FIRSTMARK CREDIT UNION,
                                    Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-03-0077-CVW
                         Honorable Stella Saxon, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Muhammad R. Khan.

      SIGNED May 22, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice